DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 06/29/2022 (After-Final 2.0).  
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/048,237 filed 07/28/2018, now PAT 10,929,114.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-5, 7-12, 14-18 and 20 (renumbered 1-17) are allowed. 

Terminal Disclaimer
5.	The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 10,929,114 has been reviewed and approved.  The terminal disclaimers have been recorded.

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “dynamically servicing a request to access the web application at least by provisioning an application service instance of the number of application service instances in response to the request and further at least by provisioning a static asset service instance of the different number of static asset service instances in response to an asset call from the application service instance to the static asset service instance, wherein the different number of static asset service instances is determined based at least in part on one or more performance measurements that correspond to at least one or more static asset service instances of the static asset container, and the different number of static asset service instances of the static asset container is deployed, wherein at least one of the one or more performance measurements corresponds to at least one of a network traffic metric, a resource metric, a pod metric, an object metric, a replica range metric, a processor utilization metric, an external request per unit time metric, or an external metric” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /FRANCISCO J APONTE/ Primary Examiner, Art Unit 2198              
07/11/2022.